UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2013 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number 001-35095 UNITED COMMUNITY BANKS, INC. (Exact name of registrant as specified in its charter) Georgia 58-1807304 (State of Incorporation) (I.R.S. Employer Identification No.) 125 Highway 515 East Blairsville, Georgia Address of Principal Executive Offices (Zip Code) (706) 781-2265 (Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES xNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES xNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o (Do not check if a smaller reporting company) Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YES oNO x Common stock, par value $1 per share 43,071,080 shares voting and 14,703,636 shares non-voting outstanding as of April 30, 2013. INDEX PART I - Financial Information Item 1. Financial Statements. Consolidated Statement of Income (unaudited) for the Three Months EndedMarch 31, 2013 and 2012 3 Consolidated Statement of Comprehensive Income (unaudited) for the Three Months EndedMarch 31, 2013 and 2012 4 Consolidated Balance Sheet at March 31, 2013 (unaudited), December 31, 2012(audited) and March 31, 2012 (unaudited) 5 Consolidated Statement of Changes in Shareholders’ Equity (unaudited) for the Three Months Ended March 31, 2013 and 2012 6 Consolidated Statement of Cash Flows (unaudited) for theThree MonthsEnded March 31, 2013 and 2012 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 33 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 54 Item 4. Controls and Procedures. 54 PART II - Other Information Item 1. Legal Proceedings. 55 Item 1A. Risk Factors. 55 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 55 Item 3. Defaults Upon Senior Securities. 55 Item 4. Mine Safety Disclosures. 55 Item 5. Other Information. 55 Item 6. Exhibits. 56 2 Part I – Financial Information Item 1 – Financial Statements UNITED COMMUNITY BANKS, INC. Consolidated Statement of Income (Unaudited) Three Months Ended March 31, (in thousands, except per share data) Interest revenue: Loans, including fees $ $ Investment securities, including tax exempt of $212 and $250 Deposits in banks and short-term investments Total interest revenue Interest expense: Deposits: NOW Money market Savings 36 37 Time Total deposit interest expense Short-term borrowings Federal Home Loan Bank advances 19 Long-term debt Total interest expense Net interest revenue Provision for loan losses Net interest revenue after provision for loan losses Fee revenue: Service charges and fees Mortgage loan and other related fees Brokerage fees Securities gains, net Loss from prepayment of debt - ) Other Total fee revenue Total revenue Operating expenses: Salaries and employee benefits Communications and equipment Occupancy Advertising and public relations Postage, printing and supplies Professional fees Foreclosed property FDIC assessments and other regulatory charges Amortization of intangibles Other Total operating expenses Net income before income taxes Income tax expense Net income Preferred stock dividends and discount accretion Net income available to common shareholders $ $ Earnings per common share - basic / diluted $ $ Weighted average common shares outstanding - basic / diluted See accompanying notes to consolidated financial statements. 3 UNITED COMMUNITY BANKS, INC. Consolidated Statement of Comprehensive Income (Unaudited) Three Months Ended March 31, (in thousands) 2013 2012 Tax Tax Before-tax (Expense) Net of Tax Before-tax (Expense) Net of Tax Amount Benefit Amount Amount Benefit Amount Net income ) $ $ ) $ Other comprehensive income (loss): Unrealized (losses) gains on available-for-sale securities: Unrealized holding gains (losses) arising during period ) ) ) Reclassification adjustment for gains included in net income ) 45 ) ) ) Valuation allowance for the change in deferred taxes arising from unrealized gains and losses on available-for-sale securities — — ) ) Net unrealized gains (losses) — ) — ) Amortization of gains included in net income (loss) on available-for-sale securities transferred to held-to-maturity ) Valuation allowance for the change in deferred taxes arising from the amortization of gains included in net income (loss) on available-for-sale securities transferred to held-to-maturity — ) ) — ) ) Net unrealized losses ) — ) ) — ) Amortization of gains included in net income on terminated derivative financial instruments that were previously accounted for as cash flow hedges ) Unrealized losses on derivative financial instruments accounted for as cash flow hedges ) — — — Valuation allowance for the change in deferred taxes arising from unrealized gains and losses and amortization of gains included in net income on cash flow hedges — ) ) — ) ) Net unrealized losses ) — ) ) — ) Net actuarial loss on defined benefit pension plan ) ) — — — Amortization of prior service cost and actuarial losses included in net periodic pension cost for defined benefit pension plan ) 81 ) 94 Valuation allowance for the change in deferred taxes arising from reclassification of unamortized prior service cost and actuarial losses and amortization of prior service cost and actuarial losses — ) ) 60 60 Net defined benefit pension plan activity ) — ) — Total other comprehensive income (loss) — ) — ) Comprehensive income ) $ $ ) $ See accompanying notes to consolidated financial statements. 4 UNITED COMMUNITY BANKS, INC. Consolidated Balance Sheet (Unaudited) March 31, December 31, March 31, (in thousands, except share and per share data) ASSETS Cash and due from banks $ $ $ Interest-bearing deposits in banks Short-term investments Cash and cash equivalents Securities available-for-sale Securities held-to-maturity (fair value $247,087, $261,131 and $318,490) Mortgage loans held for sale Loans, net of unearned income Less allowance for loan losses ) ) ) Loans, net Assets covered by loss sharing agreements with the FDIC Premises and equipment, net Bank owned life insurance Accrued interest receivable Goodwill and other intangible assets Foreclosed property Unsettled securities sales — Other assets Total assets $ $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities: Deposits: Demand $ $ $ NOW Money market Savings Time: Less than $100,000 Greater than $100,000 Brokered Total deposits Short-term borrowings Federal Home Loan Bank advances Long-term debt Unsettled securities purchases — — Accrued expenses and other liabilities Total liabilities Commitments and contingencies Shareholders’ equity: Preferred stock, $1 par value; 10,000,000 shares authorized; Series A; $10 stated value; 21,700 shares issued and outstanding Series B; $1,000 stated value; 180,000 shares issued and outstanding Series D; $1,000 stated value; 16,613 shares issued and outstanding Common stock, $1 par value; 100,000,000 shares authorized; 43,063,761, 42,423,870 and 41,688,647 shares issued and outstanding Common stock, non-voting, $1 par value; 30,000,000 shares authorized; 14,703,636, 15,316,794 and 15,914,209 shares issued and outstanding Common stock issuable; 133,469, 133,238 and 90,126 shares Capital surplus Accumulated deficit ) ) ) Accumulated other comprehensive loss ) ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ $ See accompanying notes to consolidated financial statements. 5 UNITED COMMUNITY BANKS, INC. Consolidated Statement of Changes in Shareholders’ Equity (Unaudited) For the Three Months Ended March 31, Preferred Stock Non-Voting Common Accumulated Other (in thousands, except share Series Series Series Common Common Stock Capital Accumulated Comprehensive and per share data) A B D Stock Stock Issuable Surplus Deficit Loss Total Balance, December 31, 2011 $ ) $ ) $ Net income Other comprehensive loss ) ) Common stock issued to dividend reinvestment plan and employee benefit plans (35,648 shares) 36 Amortization of stock options and restricted stock awards Vesting of restricted stock (4,397 shares issued, 8,399 shares deferred) 4 ) 40 Deferred compensation plan, net, including dividend equivalents 49 49 Shares issued from deferred compensation plan (1,502 shares) 2 ) — Preferred stock dividends: Series A (3
